DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 19 requires “wherein each R-3 is H.” Dependent claim 20 requires “wherein each R3 is –C(O)CH(CH-3)2” which falls outside the limitations from the claim which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  The Examiner is interpreting claim 20 to depend from claim 18.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 9-12, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Erdodi et al. (WO 2016/025319).

    PNG
    media_image1.png
    150
    324
    media_image1.png
    Greyscale
	Regarding claims 1, 4, 7, 8-12, and 16-18; Erdodi et al. teaches polymer dispersions in aqueous media [Table3], for use in inkjet printing, comprising a binder of polyurea or polyurethane having polyamide repeat units (binder) [0019, 0068], further comprising a polymeric dispersant such as a random, block or graft copolymer of acrylic or styrene acrylic monomers (dispersant) [0118], a pigment such as a cyan pigment [0123] or white pigment [0128], and a coalescing solvent such as Texanol® (isobutyric ester of 2,2,4-trimethyl-1,3-pentanediol; water insoluble additive) [0109].
				
	
				Texanol®

	The Examiner makes note that Texanol® (see structure above) is employed in the instant specification as a preferred example, thus the Examiner Texanol® to read on the limitations as required by dependent claims 10-12 and 16-18.
Erdodi et al. teaches all of the above required components, however fails to explicitly disclose each in a preferred embodiment.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including the non-preferred embodiments.  See Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.); MPEP §2123.  Erdodi et al. does not specifically disclose an embodiment containing each of an aqueous vehicle, a pigment, a polymeric dispersant, a polymeric binder, and a water insoluble additive.  However, at the time of invention a person of ordinary skill in the art would have found it obvious to prepare an aqueous inkjet ink composition containing an aqueous vehicle, a pigment, a polymeric 
Regarding claim 2; Erdodi et al. teaches, in a preferred embodiment, employ 14 parts of a coalescing solvent (e.g. isopropanol substituted with Texanol® [0109]) [Table3].  Based on the total amount of the ink composition, Erdodi et al. teaches the coalescing solvent is employed in an amount of about 0.154% by weight (as calculated by Examiner).
Regarding claims 3, 5, and 7; the limitations “wherein said ink is printed on a textile substrate” and “wherein said ink is printed on a paper substrate” are future intended use limitations.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim; see MPEP §2111.02, 7.37.09.  The Examiner makes note that the claimed textile substrate of claim 5 merely defines limitations directed to the intended use limitation of claim 3, and are thus encompassed by the rejection.

Claims 1-3, 5-7, and 9-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iuchi et al. (WO 2016/010129), wherein the US Serial No. 2017/0137652 is used as the English equivalent for citation.
Regarding claims 1, 2, 7, and 9; Iuchi et al. teaches an aqueous inkjet ink composition comprising at least a compound represented by the following formula (1) (water insoluble binder) [0031], a colorant, a dispersant, and a C4-C12 alkane diol, wherein the content of the compound represented by the formula (1) is 0.1 to 5% by mass based on the total mass of the ink composition (instant claim 2) [0009-0010].

    PNG
    media_image2.png
    297
    211
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    551
    579
    media_image3.png
    Greyscale

Iuchi et al. teaches the colorant is a pigment, such as phthalocyanine pigments (instant claim 7) [0039].  Iuchi et al. teaches a polymeric dispersant derived from, for example acrylic monomers (i.e. polyacrylate dispersants; instant claim 9) [0047-0048].  Iuchi et al. teaches the composition may further comprise a water soluble resin, such as urethane resins (binder) [0078, 0080].
Regarding claims 3, 5, and 7; the limitations “wherein said ink is printed on a textile substrate” and “wherein said ink is printed on a paper substrate” are future 
Iuchi et al. teaches all of the above required components, however fails to explicitly disclose each in a preferred embodiment.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including the non-preferred embodiments. See Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.); MPEP §2123.  Iuchi et al. does not specifically disclose an embodiment containing each of an aqueous vehicle, a pigment, a polymeric dispersant, a polymeric binder, and a water insoluble additive.  However, at the time of invention a person of ordinary skill in the art would have found it obvious to prepare an aqueous inkjet ink composition containing an aqueous vehicle, a pigment, a polymeric dispersant, a polymeric binder, and a water insoluble additive  based on the invention of Iuchi et. al, and would have been motivated to do so since Iuchi et al. suggests that the aqueous inkjet ink composition can contain an aqueous vehicle [0009], a pigment [0039], a polymeric dispersant [0047, 0048], a polymeric binder [0078, 0080], and a water insoluble additive [0031].  
Regarding claims 10-13; Iuchi et al. teaches the composition comprises C4-C12 alkanediols, which may be linear or branched [0055].  Examples of the alkanediols include 1,3-butanediol (water insoluble additive) [0055].  
	Regarding claims 10-12, 14, and 15; compound (I-12) as shown in Table 1 above reads on the required water insoluble additive as required by the claims.
Regarding claims 10, 16-19; Iuchi et al. teaches the composition comprises C4-C12 alkanediols, which may be linear or branched [0055].  Examples of the alkanediols include 1,3-hexanediol (water insoluble additive) [0055].  It is well settled that compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601(CCPA 1978) (stereoisomers prima facie obvious); see MPEP §2144.09.
Regarding claims 10, 16, 18, and 20; compound (I-12) as shown in Table 1 above reads on the required water insoluble additive as required by the claims.

Claims 4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iuchi et al. (WO 2016/010129), wherein the US Serial No. 2017/0137652 is used as the English equivalent for citation, as applied to claim 1 above, and further in view of Wu et al. (US Serial No. 2003/0144375).

Regarding claim 4; Iuchi et al. teaches the ink composition comprises inorganic pigments such as metal oxide [0037], however fails to explicitly teach a white pigment.  Wu et al. teaches aqueous inkjet printable compositions comprising an aqueous vehicle, a polymer, and a colorant [0008], such as white pigments including titanium dioxide, zinc oxide, aluminum oxide (inorganic, metal oxides) [0138].  Iuchi et al. and Wu et al. are analogous art because they are both concerned with the same field of endeavor, namely aqueous inkjet ink compositions suitable for printing on paper and textile substrates.  At the time of filing, a person of ordinary skill in the art would have found it obvious to add a white pigment, as taught by Wu et al., to the ink composition of Iuchi et al., and would have been motivated to do so in order to achieve a desired color of the resulting ink composition.  Furthermore, one of ordinary skill in the art would understand that choosing a “color” (e.g. adding a specific pigment), is an aesthetic design choice, and adding a colorant in order to achieve a desired color is well within the knowledge of ordinary skill in the art. See MEPE 2144.04 (I); Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947). 
Regarding claim 8; Iuchi et al. teaches suitable dispersants include acrylic polymers [0047-0048], however fails to teach a polyurethane dispersant.  Wu et al. teaches aqueous inkjet printable compositions comprising an aqueous vehicle, a polymer, and a colorant (e.g. white pigment) [0008, 0138], and further a dispersant to disperse said pigments [0139].  Wu et al. teaches suitable dispersants include acrylic resins (i.e. acrylic polymers) and polyurethanes [0140].  Therefore, Wu et al. teaches prima facie obvious to substitute art-recognized functional equivalents known for the same purpose (See MPEP § 2144.06).

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA ROSWELL whose telephone number is (571)270-5453. The examiner can normally be reached M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JESSICA M ROSWELL/           Primary Examiner, Art Unit 1767